Exhibit 99.4 RP®FINANCIAL, LC. Advisory Planning Valuation April 10, 2012 Mr. Levon L. Mathews President and Chief Executive Officer First Federal Savings and Loan Association of Port Angeles 105 West Eighth Street Port Angeles, Washington98362 Dear Mr. Mathews: This letter sets forth the agreement between First Federal Savings and Loan Association of Port Angeles, Port Angeles, Washington (the “Association”), and RP® Financial, LC. (“RP Financial”) for independent appraisal services in connection with the stock to be issued concurrent with the mutual-to-stock conversion transaction whereby the Association will become a wholly-owned subsidiary of a newly-formed stock holding company. The specific appraisal services to be rendered by RP Financial are described below.The undersigned will direct the engagement with the assistance of other senior staff. Description of Conversion Appraisal Services Prior to preparing the valuation report, RP Financial will conduct a financial due diligence including on-site interviews of senior management and reviews of financial and other documents and records, to gain insight into the Association’s operations, financial condition, profitability, market area, business strategies and plans, risks and various internal and external factors which impact the pro forma value of the Association.Such due diligence will be critical to preparing the appraisal. RP Financial will prepare a written detailed valuation report of the Association that will be fully consistent with applicable regulatory guidelines and standard pro forma valuation practices.In this regard, the applicable regulatory guidelines are those set forth in the Office of Thrift Supervision’s (“OTS”) October 21, 1994 “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization,” which have been endorsed by the Federal Deposit Insurance Corporation (“FDIC”) and other federal and state banking agencies. The appraisal report will include an in-depth analysis of the Association’s financial condition and operating results, as well as an overall assessment of the Association’s risk profile.The appraisal report will describe the Association’s business strategies, market area, prospects for the future and the intended use of proceeds both in the short term and over the longer term.A peer group analysis relative to publicly-traded savings institutions will be conducted for the purpose of determining appropriate valuation adjustments relative to the peer group.The valuation report will also include an evaluation of the stock market and the related impact on the valuation of the Association. Washington Headquarters Three Ballston Plaza Direct:(703) 647-6546 1100 North Glebe Road, Suite 600
